Title: To James Madison from Stephen Cathalan, 8 April 1801
From: Cathalan, Stephen
To: Madison, James


					
						Sir
						Marseilles the 8th. April 1801.
					
					I have the honour of Inclosing you two Packetts of Dispatches I have received from the american Consul at Tunis, by the American Ship Anna Maria Capn. Geo. C. Coffin of New York, arived in this Road from Tunis.
					I beg your Refference to the here Inclosed Verbal, I have made on the motives, which obliged one of these Packetts to be opened, & for the Precautions I have taken to prevent it’s Contents to be perused & known; which I hope will meet with your approbation.
					I have also received from the american Consul James Lear Catchart at Tripoly his Circular Letter of the 21st. Feby. last, also Such ones directed to Some of the american Consuls in the Meditan. Requesting us to detain all Merchant American Vessels in Port, & by no means to Permit any of them to Sail unless they are under Convoy, as he was Convinced that the Bashaw of Tripoly will Commence hostilities against the united States, of America in Less than Sixty Days from the date thereof; it is hoped then that in the meantime, matters may be Settled between the Govnt. of the united States & this Bashaw, Some Frigates & Sloops of war of the united States will have been ordered to Come into the  Mediterranean to protect & Convoy our Merchant vessels, & this Method will force this Bashaw of desisting of his Unjust & Extravagant Demands against the united States.
					I Sent on the 18th. Feby. last to Will. Willis Consul of the U. S. at Barcelona, a Packet of Dispatches I Received, thus directed, for Wam. Smith Esqr. at Lisbon, from Consul Catchart, which I had Just Received from Consul F. Wollaston at Genoa, also with Circular Letters from Mr. Catchart of the 3d. January last.
					I beg leave to Confirm you the Letter I had the honour of writing from Paris in March 1800, to the Secretary of State, also Some others in the preceding year, & my last of the 27th. August last; hoping to be Soon honoured with a favorable answer.
					I beg you to Present my best Respects and Congratulations to the honourable President of the united States, Thos. Jefferson Esqr. on his Election at the head of the Governt. of the united States, assuring him and you, Sir, that as long as my Services will be agreable to him, I will Continue to fullfill the duties of my office, as much as in my Power, to the Satisfaction of the Government of the united States; I have the honour to be with Respect Sir Your most obedient humble & Devoted Servant
					
						Stephen Cathalan Junr.
					
					
						I beg you the Favour of Delivering the Inclosed Letter to the honourable President of the united States, Thos. Jefferson Esqr.
					
					
						S. Cn. Jr.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
